UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7942


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY JEROME WARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:07-cr-00132-BO-1; 7:12-cv-00204-BO)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jerome Ward, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Jerome Ward appeals the district court’s order

dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Ward, Nos. 7:07-cr-00132-BO-1;

7:12-cv-00204-BO (E.D.N.C. Nov. 7, 2012).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2